Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT	
2. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Minh N. Nguyen on June 16, 2022.
	The application has been amended as follows:
	In the Claims:
	This listing of claims will replace all prior versions, and listings, of claims in the application:
	
1-12.  (Canceled)	
13. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions, that when executed on one or more processors of a computing device, cause the computing device to perform operations comprising:
 	receiving sensor data from one or more sensors configured to monitor plants within a plant growth operation;
 	accessing accumulated data that includes historical sensor data obtained in association with other plants outside of the plant growth operation;
analyzing the sensor data and accumulated data to determine one or more conditions of the plants within the plant growth operation, the one or more conditions determined by identifying similarities between the sensor data and the accumulated data;
 	based on the analysis, determining one or more plant grower actions to improve plant growth; 
 	transmitting data to a controller device associated with the plant growth operation, the data including instructions associated with the one or more plant grower actions, the data operable to automatically control the controller device to execute the instructions;
 	receiving additional sensor data from the one or more sensors;
analyzing the additional sensor data to determine one or more conditions of the plants within the plant growth operation, wherein the analyze the additional sensor data comprises determining that at least one plant is experiencing a less than optimal plant growth, based at least in part on the progress metric; wherein the update the one or more plant grower actions comprises generating one or more actions to optimize plant growth of the at least one plant; 
based on the analysis of the additional sensor data, updating the one or more plant grower actions; and 
determining a progress metric of the plant growth operation, the progress metric indicative of progress of the plant growth operation relative to predicted milestones.

14.  (Original)	The non-transitory computer-readable media of claim 13, wherein the one or more plant grower actions include at least one of changing a light intensity or a light spectrum of existing lighting within the plant growth operation, changing an amount of water or a frequency of a watering operation with the plant growth operation, changing an amount of nutrients or fertilizer used with the plant growth operation, or changing a ratio of nutrients to fertilizer that is used within the plant growth operation.

15. (Cancelled)	

16. (Original)	The non-transitory computer-readable media of claim 13, further comprising computer-executable instructions, that when executed on one or more processors of a computing device, cause the computing device to perform operations comprising:
 	determining that the controller device is configured to automate at least one plant grower action of the one or more plant grower actions, wherein the data transmitted to the controller devices includes computational instructions that cause the controller device to automate the at least one plant grower action within the plant growth operation.

17. (Original)	The non-transitory computer-readable media of claim 13, further comprising computer-executable instructions, that when executed on one or more processors of a computing device, cause the computing device to perform operations comprising: 
 	transmitting user data to a user device associated with a plant grower of the plant growth operation, the user data indicative of the one or more plant grower actions.
18. (Canceled)	

19. – 20. (Canceled)	

 	21. (Previously Presented) The non-transitory computer-readable media of claim 13, further comprising:
 	sending a request to solicit bids in relation to the one or more plant grower actions;
 	receiving at least a first bid for a first product or service and a second bid for a second product or service; and
 	selecting the first or second bid based at least in part on a selection associated with the plant growth operation; wherein the request to solicit bids includes at least a part of the sensor data.
 	22. (Currently Amended) A computer-implemented method, comprising:
receiving sensor data from one or more sensors configured to monitor plants within a plant growth operation;
 	accessing accumulated data that includes historical sensor data obtained in association with other plants outside of the plant growth operation;
 	analyzing the sensor data and accumulated data to determine one or more conditions of the plants within the plant growth operation, the one or more conditions determined by identifying similarities between the sensor data and the accumulated data;
 	based on the analysis, determining one or more plant grower actions to improve plant growth; 
 	transmitting data to a controller device associated with the plant growth operation, the data including instructions associated with the one or more plant grower actions, the data operable to automatically control the controller device to execute the instructions;
 	receiving additional sensor data from the one or more sensors;
 	analyzing the additional sensor data to determine one or more conditions of the plants within the plant growth operation, wherein the analyze the additional sensor data comprises determining that at least one plant is experiencing a less than optimal plant growth, based at least in part on the progress metric; wherein the update the one or more plant grower actions comprises generating one or more actions to optimize plant growth of the at least one plant; 
 	based on the analysis of the additional sensor data, updating the one or more plant grower actions; and 
determining a progress metric of the plant growth operation, the progress metric indicative of progress of the plant growth operation relative to predicted milestones. 

 	23. (Currently Amended) A system, comprising:
 	one or more processors;
 	memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions that are executable by the one or more processors to cause the system to:
receive sensor data from one or more sensors configured to monitor plants within 
a plant growth operation;
access accumulated data that includes historical sensor data obtained in 
association with other plants outside of the plant growth operation;
analyze the sensor data and accumulated data to determine one or more
conditions of the plants within the plant growth operation, the one or more conditions determined by identifying similarities between the sensor data and the accumulated data;
based on the analysis, determine one or more plant grower actions to improve 
plant growth; 
transmit data to a controller device associated with the plant growth operation, 
the data including instructions associated with the one or more plant grower actions, the data operable to automatically control the controller device to execute the instructions;
receive additional sensor data from the one or more sensors;
analyze the additional sensor data to determine one or more conditions of the 
plants within the plant growth operation, wherein the analyze the additional sensor data comprises determining that at least one plant is experiencing a less than optimal plant growth, based at least in part on the progress metric; wherein the update the one or more plant grower actions comprises generating one or more actions to optimize plant growth of the at least one plant; 
based on the analysis of the additional sensor data, update the one or more plant 
grower actions; and 
determining a progress metric of the plant growth operation, the progress metric 
indicative of progress of the plant growth operation relative to predicted milestones. 

 	
				Allowable Subject Matter
3. 	Claims 13-14, 16-17, and 21-23 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of resembling applicant’s invention is May et al (US Patent Application No. 20070289207 hereinafter May) in view of Shan (US (US 20130006401, hereinafter Shan). May teaches a method of optimizing crop growth in terms of crop yield, growth time and the consumption of energy and nutrients. See Paragraph 0005 of May. Shan teaches A plant growth system for connecting to a data exchange and communication center, the plant growth system comprising a location for growing a plant, the location having conditions for growing the plant; a sensor system in the location for growing the plant for detecting the conditions in the location for growing the plant; a function system in the location for growing the plant for controlling the conditions in the location for growing the plant; a control system being configured to connect to the data exchange and communication center for receiving a formula from the data exchange and communication center and for sending information collected by the sensor system to the data exchange and communication center; and the control system being connected to the sensor system and to the function system for controlling the function system according to input from the sensor system and according to the formula. See Paragraph 0007 of Shan. 
However, May, Shan, and the other refences of record, taken alone or in combination, fail to teach  wherein the analyze the additional sensor data comprises determining that at least one plant is experiencing a less than optimal plant growth, based at least in part on the progress metric; wherein the update the one or more plant grower actions comprises generating one or more actions to optimize plant growth of the at least one plant; based on the analysis of the additional sensor data, updating the one or more plant grower actions; and determining a progress metric of the plant growth operation, the progress metric indicative of progress of the plant growth operation relative to predicted milestones as recited in independents claims 13, 22, and 23. 
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per dependent claims 14, 16, 17, and 21, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 13. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	. Stachon et al (US Application 20110047636) teaches a method and system that utilize radiometric crop sensors that measure the reflectance and absorbance of one or more frequencies of light by plant tissues. There are two types of radiometric sensors, active sensors which use one or more internal light sources to illuminate the plants being evaluated. See paragraph 0006 of 
	. Mello (US Application No. 20190220964) teaches a method for monitoring biofuel feedstock crops includes obtaining multiple images, each image of the multiple images collected by a spectral imaging device of an aerial sensor platform during a particular sampling period. See Paragraph 0005 of Mello.
	White "The Growing Business of Cover Crops", teaches the practice of planting a crop Note Page 4 of White.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623